SIMPSON, J.
— The defendant in this case was convicted of the offense of carrying a pistol concealed about his person. The proceedings are regular, and the only exception is to that part of the oral charge of the court to the jury in words as follows, to-wit: “In this case, in considering what fine you will fix, in the event you find the defendant guilty, it is your duty to fix a fine of not less than $50, nor more than $500, as a punishment to the defendant, and as will have the effect of deterring defendant and others who may hear of it from committing a like offense.” There was no error in the giving of said charge. —Weed v. State, 55 Ala. 13; Shorter v. State, 63 Ala. 129; Brown v. State, 109 Ala. 170, 20 South. 103.
The judgment of the court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.